Citation Nr: 1823960	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-26 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether an entire $200,000 settlement payment under the Federal Tort Claims Act (FTCA) should be recouped from the appellant's award of death compensation benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1964 to October 1967.  He died in September 1996, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant and her son testified at a Decision Review Officer (DRO) hearing in May 2007.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an August 2012 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, a remand is required to obtain compliance with the August 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the August 2012 remand provided a comprehensive summary of the facts of this case.  In the interest of clarity, the Board will repeat several of those facts here.

After the Veteran died in September 1996 while undergoing treatment at a VA medical facility, the appellant submitted an October 1996 claim for benefits related to his death.  A January 1997 letter later informed the appellant that she had been awarded nonservice-connected death pension benefits starting in November 1996.  A subsequent February 1997 rating decision awarded benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151, and a February 1997 letter notified her of that decision.  As a result, she was entitled to the Dependency and Indemnity Compensation (DIC) rate.

The appellant later became involved in a settlement claim seeking compensation under the Federal Torts Claims Act (FTCA).  The appellant, through her attorney, Jeanne A. Steffin, submitted a Standard Form (SF) 95, Claim for Damage, Injury, or Death, that was dated February 17, 1997.  The record also contains a March 13, 1997 letter from Ms. Steffin to the appellant.  The letter notes that the appellant submitted a number of documents to the attorney, to include a Retainer Agreement correspondence and a completed client questionnaire.  The letter advised that the attorney had filed a FTCA claim on behalf of the appellant.  The letter also recommended that "we" file a claim for the appellant's son.  It was noted that the son was a likely claimant and would not have any offset to payments made to him as he would not be in receipt of DIC or benefits paid under 38 U.S.C.A. § 1151.  

The letter went on to discuss several very specific areas of representation to include the attorney receiving 20 percent of any settlement of the claim with VA, or 25 percent of any settlement starting from the date a lawsuit would be filed, if necessary.  The letter also informed the appellant that, should they reach a settlement with VA, the check would be made payable to both the appellant and the attorney.  Both parties would endorse the check and the attorney would issue a check to the appellant for the settlement amount minus any attorney fees and total costs and charges advanced to the appellant.  At the time of this letter, there was no claim of record for the appellant's son.  Thus, the letter did not address representation for anyone other than the appellant.

In fact, the appellant and her son submitted separate claim forms, with the son's SF 95 claim dated March 19, 1997.  A review of the son's form clearly shows that he was over the age of 21 as of February 1997.  The attorney, Ms. Steffin, was listed as the representative for the appellant's son.  In a March 19, 1997 letter regarding the son's SF 95 claim, Ms. Steffin noted that the appellant had also filed a claim on February 17, 1997.  There is no correspondence of record regarding the scope of representation by Ms. Steffin in regard to the son's claim.

The appellant submitted a copy of a letter from Ms. Steffin to the appellant and her son, dated July 27, 1999.  The letter notes that there had been prior discussions in regard to an offer of a settlement of the tort claim in the amount of $200,000.  The letter noted that the terms of the settlement included an acknowledgement by VA that the settlement proceeds were to be apportioned equally between the appellant and her son.  The letter noted that the appellant should expect to be required to have her share, $100,000, be recouped as an offset against the 38 U.S.C.A. § 1151 payments she was currently receiving.  Finally, the letter again noted that the attorney would receive 20 percent of the settlement, or $40,000 in legal fees.  The letter did not address any apportionment of the payment of the attorney fees between the appellant and her son.

There is of record a copy of a letter from an attorney at a VA Regional Counsel office, dated August 5, 1999.  The letter is addressed to Ms. Steffin, and notes a conversation wherein the appellant and her son had agreed to a settlement in the amount of $200,000.  The letter goes on to state that the attached vouchers show the settlement to be apportioned equally at $100,000 to each claimant.  

Ms. Steffin wrote to the appellant and her son in a letter dated August 9, 1999.  The letter transmitted the two vouchers provided by VA.  The letter noted that signing the vouchers meant that the appellant and her son were settling all claims against VA for the $200,000 settlement.  Further, the settlement was to be attributable equally to the appellant and her son.  The attorney noted that one voucher was in the amount of $40,000 for her legal fees.  The letter again contained advice to the appellant that her settlement amount would have to be recouped against her current receipt of payments under 38 U.S.C.A. § 1151.

Associated with the record are two copies of signed vouchers.  The vouchers show that electronic payments were made in lieu of checks.  One voucher lists the names of the attorney, the appellant, and her son as payees and the amount as $160,000.  The voucher also contains a specific entry to state that the gross settlement amount ($200,000) was apportioned to each claimant in the amount of $100,000 each.  The second voucher was for $40,000 with only the attorney listed as a payee.  However, the voucher contained the same entry that the gross settlement was apportioned equally to both claimants.  The appellant and her son signed the vouchers on August 10, 1999, and the attorney on August 13, 1999.  There is a form letter prepared for signature by a VA Assistant General Counsel, dated August 25, 1999.  The letter was to the Judgment Fund Group, Funds Management Service (FMS) and noted that the claim was settled for $200,000 with $40,000 in attorney fees.  The "claimants" would receive $160,000.  The letter asked that the award be certified for payment.

There is no additional evidence of record to document payment but later correspondence from the appellant, as well as her testimony and that of her son, shows that she received the amount indicated minus expenses from the attorney.  A letter from Ms. Steffin, dated October 5, 1999, noted that a total of $312.16 was due to her for expenses.  Thus, the final settlement amount provided to the appellant and her son, after deduction of the attorney fees and other expenses, was $159, 637.84.

Of record is a letter from the Director, Compensation and Pension (C&P) Service to the Director of the RO in Los Angeles.  The letter is dated September 7, 1999.  The letter noted that a FTCA claim by the appellant and her son was settled for $200,000.  The letter noted that:

Where a tort claim against the United States is concluded on or after December 1, 1962, by judgment, settlement, or compromise based on the same disability or death for which entitlement to benefits is established under 38 U.S.C. § 1151, such benefits are subject to offset under 38 C.F.R. § 3.800(a)(2).

Director, C&P letter, dated September 7, 1999.  The letter noted that the appellant was in receipt of death benefits under 38 C.F.R. § 3.800 based on the rating decision of February 1997.  The letter noted that contact should be made with the Regional Counsel's office to ascertain the exact amount of the settlement that is subject to offset and action taken to start the recoupment process.  

There is no indication of any action taken by the RO for more than six years.  A copy of a letter from the RO to the appellant, dated in March 2006, notes that the RO proposed to stop the appellant's payments as of June 1, 2006, or the first day of the month after making a final decision, whichever was later.  The letter further informed the appellant that she had received a tort settlement of $200,000 around September 7, 1999.  The appellant was told that her "DIC" benefits must be withheld until an equal amount ($200,000) had been recouped.  She was advised that she had 60 days to submit evidence to show why the adjustment should not be made.  

The appellant responded in April 2006.  In addition to making arguments regarding the hardship of such action, the appellant challenged the amount to be recouped.  She submitted copies of two letters from her attorney, one dated in March 1997 and the other in August 1999, both of which are discussed above.  

The RO issued a decision to recoup the entire $200,000 settlement amount in June 2006.  The effective date for withholding payments to the appellant was established as June 1, 2006.  The appellant submitted her disagreement with the amount to be recouped in June 2006.  She and her son testified as to the development of the FTCA claims and ultimate settlement and the equal distribution of the $200,000 settlement during the May 2007 DRO hearing.  The AOJ then issued a statement of the case in August 2008.  However, the finding in the decision is inconsistent with conclusion in the reasons and bases.  The decision stated that the total settlement of $100,000 was subject to recoupment from the appellant's DIC benefits.  However, the reasons and bases stated that the full amount of the $200,000 settlement of the FTCA claim should be offset against the DIC benefits payable to the appellant under 38 U.S.C.A. § 1151.  The RO incorrectly stated that the appellant submitted a claim for DIC benefits after the FTCA settlement, but record shows that the appellant was in receipt benefits under 38 C.F.R. § 1151 based on the death of the Veteran from the time of the February 2017 rating decision.

As noted in the August 2012 remand, the complete file associated with the FTCA claim, including the documents that finalized the settlement, are not record.  There is no evidence of an official determination of the distribution of the settlement.  The VA Adjudication Procedure Manual provides that if the claims folder is at the RO when the question of distribution arises, the Veterans Service Center Manager (VSCM) asks the Regional Counsel to determine the individual distribution of the judgment award settlement, or compromise payment.  M21-1, IV.ii.3.D.2.d.

In light of these facts, the August 2012 remand instructed the AOJ to request that the appropriate VA Regional Counsel's Office make a determination as to the proper amount of the $200,000 FTCA settlement that should be attributable to the appellant; and to associate such a determination with the claims file.  Thereafter, the AOJ was directed to undertake any other appropriate development and readjudicate the issue in a supplemental statement of the case.  However, the AOJ did not substantially comply with either of the Board's remand instructions.  Following the August 2012 remand, the RO sent a request for the described determination to the Office of General Counsel in November 2013.  The record does not show that any response or determination was ever received from the Office of General Counsel.  In addition, there is no evidence that the AOJ made any further efforts to contact the Office of General Counsel.  The AOJ also failed to furnish the appellant and her representative with a supplemental statement of the case before the case was returned to the Board.  Consequently, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's "Notice of Death" folder and the Veteran's claims folder, as well as a complete copy of this remand, should be forwarded to the appropriate VA Regional Counsel's office.  That office should be requested to make a determination as to the proper amount of the $200,000 settlement that should be attributable to the appellant, and subject to recoupment, in accordance with the provisions of the Adjudication Procedures Manual.

Such determination must be made a part of the Veteran's claims folder as well as the "Notice of Death" folder.

2.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




